MEMORANDUM **
Maria Escamilla-Enoe, a native and citizen of Mexico, petitions for review of a Board of Immigration Appeals decision dismissing her appeal of an immigration judge’s denial of her application for cancellation of removal, based on her failure to establish an exceptional and extremely unusual hardship to her United States citizen child. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioner failed to show exceptional and extremely unusual hardship to a qualifying relative. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir.2009). Petitioner’s contention that the immigration judge failed to properly consider and weigh all evidence of hardship does not raise a colorable due process claim. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.